_   ’
   ,           1




                      The Attorney             General of Texas
                                       December     13,    1978
JOHN L. HILL
Attorney General

                   Mr. Kenneth Bain, Jr.                          Opinion No. R- 12 8 1
                   Attorney at Law
                   P. 0. Box 176                                  Re: Whether-a salary grievance
                   Floydada, Texas 79235                          committee is required to comply
                                                                  with the Open Meetings Act.

                   Dear Mr. Bain:

                        You have asked:

                                 Where all requirements of Article 3912k Sec. 2(b)
                              and (c) and (d) are met, and all nine members of the
                              “Grievance Committee” sign a written recommenda-
                              tion for a raise in salary of an elected official, to-wit
                              Justice of the Peace, and it is delivered to the
                              commissioners court at its next regular meeting, does
                              the fact that notices were not posted in advance for
                              the meeting of the “Grievance Committee,” as stated
                              in Art. 6252-17 Sec. 3A of V.T.C.S. make such action
                              of the “Grievance Committee” void, or is the Floyd
                              County Commissioners Court required to pay such
                              salary?

                           The salary grievance committee is composed of seven public officials
                   and three citizens. The committee hears salary grievances of elected county
                   and precinct officials and is permitted to recommend changes in the officiai’s
                   salary.    An affirmative   vote of all nine of the voting members of the
                   committee causes the recommendation to become effective without further
                   action of the commissioners court.
                         The Texas Open Meetings Act, article 6252-17, V.T.C.S., requires that
                   meetings of governmental bodies be conducted in public and be preceded by
                   the statutorily prescribed notice. You suggest that notice is not required for
                   two principal reasons.     First, it is contended that the salary grievance
                   committee is not a governmental body within the contemplation of the Act.
                   Second, it is contended that notice is not required since a governmental body
                   is not required to meet in public session to discuss certain personnel matters.




                                                   P.     5060
Mr. Kenneth Bain, Jr.   -   Page 2    (H-1281)



        The Open Meetings Act applies to “governmental bodies” which are defined to
include “every deliberative body having rule-making or quasi-judicial power and
classified as a department, agency, or political subdivision of a county or city.”
Section I(c). The salary grievance committee has rule-making or quasi-judicial
authority.   Attorney General Opinion H-467 (1974). We believe it is also clear that
the erievance committee is an azencv of the countv. Board of Adiustment of Citv
of Fort Worth v. Stovall, 216 S.W.2d 171, 174 (Tex. 1949) (Board of Adjustment is a
meida                            County v. City of Utica, 22 N.Y.S.‘Ld 642, 644 (Sup.
Ct., App. Div. -1946), aff’d per curiam, 35 N.E.2d 189 (N.Y. 1941) (city officials
engaged in collecting tax es are governmental agencies); see Toyah Ind. Sch. Dist. v.
Peco&Barstow lnd. Sch. Dist., 466 S.W.2d 377, 380 (Tex. Civ. App - San Antonio
1971. no writ) (Ooen Meetinns Act to be liberallv construed to effect its ouroosel.
Thus, the grievance commi%ee is a governmental body which is covered by the
Open Meetings Act.

      Attorney General Opinion M-1005 (1971) indicated that a meeting which was
closed pursuant to the personnel exception to the Act was not required to be
preceded by notice. That opinion is no longer a correct statement of the law since
the Open Meetings Act has been amended so that section 2(a) now provides in part:

           . . . no closed or executive meeting or session of any
           governmental body for any of the purposes for which closed
           or executive meetings or sessions are hereinafter authorized
           shall be held unless the governmental body has first been
           convened in open meeting or session for which notice has
           been given as hereinafter provided. . . .

Section 3A(a) provides that “any action taken by a governmental body at a meeting
on a subject which was not stated on the agenda in the notice posted for such
meeting is voidable.” See also Lower Colorado River Authoritv v. City of San
Marcos, 523 S.W.2d 641 (Tex.5);      Toyah lnd. Sch. Dist., w.  Thus, if notice of
the meeting was not posted the action of the grievance committee         would be
voidable.   You have presented no facts to indicate whether the action was
subsequently ratified; see Lower Colorado River Authority, e;            Attorney
General Opinion Ii-419~974);     or whether there might have been substantial
compliance with the requirements of the Act. See Stelzer v. Huddleston, 526
S.W.2d 710 (Tex. Civ. App. -Tyler 1975, writ dism’dr

                                     SUMMARY

            The salary grievance committee established pursuant to
            article 3912k, V.T.C.S., is required to comply with the Texas
            Open Meetings Act, article 6252-17, V.T.C.S., and post
            notice of its meetings. Action taken at a meeting for which
            notice was not posted is voidable.




                                       p.   5061
’   *




         Mr. Kenneth Bain, Jr.   -   Page 3       (~-1281)




                                                       Attorney General of Texas

         APPROVED:                   .        v



    -k   DAVID MAKENDALL, First Assistant




         Opinion Committee




                                                  p.   5062